SUMMARY ORDER

This cause came on to be heard on the record from the United States District *617Court for the Northern District of New York, and was submitted by plaintiff pro se.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the order of said District Court denying plaintiffs motion for a preliminary injunction be and it hereby is affirmed. The ultimate question on appellate review of a district court’s denial of a preliminary injunction is whether the court abused its discretion. See, e.g., Zervos v. Verizon New York, Inc., 252 F.3d 163, 167 (2d Cir.2001); Coca-Cola Co. v. Tropicana Products, Inc., 690 F.2d 312, 315 (2d Cir. 1982). An abuse of discretion could consist of an erroneous view of the law or a clearly erroneous assessment of the evidence, see, e.g., Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 405, 110 S.Ct. 2447, 110 L.Ed.2d 359 (1990), or a “decision [that,] though not necessarily the product of a legal error or a clearly erroneous factual finding[,] cannot be located within the range of permissible decisions,” Zervos v. Verizon New York, Inc., 252 F.3d at 169. We see no such error or abuse of discretion here.
We have considered all of plaintiffs contentions on this appeal and have found them to be without merit. The order of the district court is affirmed.